UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6368



JOHNNIE LEE JUSTICE,

                                             Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1616-A)


Submitted:   August 26, 2004             Decided:   September 1, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnnie Lee Justice, Appellant Pro Se.       Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Johnnie Lee Justice seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).      An appeal may not be taken to this court from the final

order   in    a   habeas   corpus   proceeding      in   which    the   detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2000).              As to claims dismissed by

a district court solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,     529   U.S.   473,   484    (2000)).     We   have   independently

reviewed the record and conclude that Justice has not satisfied

either standard.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).      Accordingly, we deny a certificate of appealability and

dismiss the appeal.        See 28 U.S.C. § 2253(c) (2000).          We dispense

with oral argument because the facts and legal contentions are


                                        - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -